DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Final Rejection Office Action on 20 August 2021, the Examiner rejected Claims 1, 3-11 and 22 on the grounds of 35 USC 103 (Hoshino, Motoi, Ihara) and 35 USC 112(b).  
In view of the amendments to Claims 6 and 9, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.
The amended claims of the instant application are directed to an aluminum-alloy foil, wherein: the chemical composition consisting of, in mass%, Fe: 1.1% (instant Claim 21) or 1.3% (instant Claim 22) or more and 1.3% or less, Cu: 0.1% or more and 0.5% or less, and Mn: 0.05% or less, the remainder being Al and unavoidable impurities; a foil thickness is 20 µm or less, and the aluminum-alloy foil satisfies Formula 1 (instant Claim 21) and Formula 2 (instant Claim 22).  .A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to the closed composition as amended and claimed, nor that the aluminum-
In regards to Applicant’s Arguments filed on 10/15/2021, Applicant argues that as amended, the closed composition of instant Claim 22 is not obvious in light of the references of Hoshino, Motoi, and Ihara, and therefore should be allowable over the references as presented (Applicant’s Arguments, Pages 5-7).
In regards to Applicant’s arguments, Examiner notes that Applicant’s arguments are persuasive and place the application in condition for allowance.  As previously set forth in the Final Rejection on 08/20/2021, the Examiner indicated that Claim 21, if written in independent form, would be allowable over the references as presented due to the closed composition as claimed in combination with the limitations of fulfilling Formulae 1 and 2.  In the same vein, as amended, Claim 22 is also deemed to be allowable, having been written in independent form and having a closed composition.  As argued by the Applicant, the compositions as set forth in the references would not be obvious over the limitations as amended. 
Therefore, Applicant’s argument is persuasive.
Furthermore, it is noted that Japanese Patent Application No. JP 2018/048715, from the same patent family, received a Decision to Grant a Patent on 09/14/2021 by the Japanese Patent Office.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784